





















ASSET PURCHASE AGREEMENT

DATED MAY 1, 2006

AMONG

HGDS ACQUISITION LLC

AND

HUB GROUP DISTRIBUTION SERVICES, LLC

AND

HUB GROUP, INC.

 

 



 

 

TABLE OF CONTENTS

§1.

Definitions

1

§2.

Basic Transaction

8

 

(a)

Purchase and Sale of Assets

8

 

(b)

Assumption of Liabilities

8

 

(c)

Purchase Price

8

 

(d)

Prorations

9

 

(e)

Closing

9

 

(f)

Deliveries at Closing

9

 

(g)

[Intentionally Omitted.]

9

 

(h)

Procedures for Acquired Assets not Transferable

9

 

(i)

Post-Closing Adjustment to Purchase Price

10

§3.

Target’s and HUB’s Representations and Warranties

11

 

(a)

Organization of Target

11

 

(b)

Authorization of Transaction

11

 

(c)

Noncontravention

11

 

(d)

Brokers’ Fees

12

 

(e)

Title to Acquired Assets

12

 

(f)

Subsidiaries

12

 

(g)

Financial Statements

12

 

(h)

Events Subsequent to Most Recent Fiscal Year End

12

 

(i)

[Intentionally Omitted.]

13

 

(j)

Legal Compliance

13

 

(k)

Tax Matters

13

 

(l)

Real Property

13

 

(m)

Intellectual Property

15

 

(n)

Tangible Assets

16

 

(o)

Depot Network Provider

16

 

(p)

Contracts

16

 

(q)

Notes and Accounts Receivable

17

 

(r)

Powers of Attorney

17

 

(s)

[Intentionally Omitted.]

17

 

(t)

Litigation

18

 

(u)

Employees

18

 

(v)

Employee Benefits

18

 

(w)

Guaranties

18

 

(x)

Environmental, Health, and Safety Matters

18

 

(y)

Business Continuity

19

§4.

Buyer’s Representations and Warranties

19

 

(a)

Organization of Buyer

19

 

(b)

Authorization of Transaction

19

 

 

i

 



 

 

 

(c)

Noncontravention

20

 

(d)

Brokers’ Fees

20

§5.

Employee and Employee Benefit Matters

20

 

(a)

Employment of Target Employees by Buyer

 

 

(b)

Salaries and Benefits

21

 

(c)

General Employee Provisions

21

 

(d)

Rollovers

21

§6.

Post-Closing Covenants

22

 

(a)

General

22

 

(b)

Litigation Support

22

 

(c)

Transition

22

 

(d)

Confidentiality

22

 

(e)

Covenant Not to Compete

23

 

(f)

Use of Name

23

 

(g)

Collection of Accounts Receivable

23

 

(h)

Allocation

24

§7.

Conditions to Obligation to Close

24

 

(a)

Conditions to Buyer’s Obligation

24

 

(b)

Conditions to Target’s Obligation

26

§8.

Remedies for Breaches of This Agreement

26

 

(a)

Survival of Representations and Warranties

26

 

(b)

Indemnification Provisions for Buyer’s Benefit

27

 

(c)

Indemnification Provisions for Target’s Benefit

27

 

(d)

Matters Involving Third Parties

28

 

(e)

Determination of Adverse Consequences

29

 

(f)

Exclusive Remedy

29

§9.

[Intentionally Omitted.]

29

§10.

Miscellaneous

29

 

(a)

Press Releases and Public Announcements

29

 

(b)

No Third-Party Beneficiaries

29

 

(c)

Entire Agreement

29

 

(d)

Succession and Assignment

29

 

(e)

Counterparts

30

 

(f)

Headings

30

 

(g)

Notices

30

 

(h)

Governing Law

30

 

(i)

Amendments and Waivers

30

 

(j)

Severability

31

 

(k)

Expenses

31

 

(l)

Construction

31

 

 

 

ii

 

 



 

 

 

(m)

Incorporation of Exhibit and Schedules

31

 

(n)

Specific Performance

31

 

(o)

Submission to Jurisdiction

32

 

(p)

Tax Matters

32

 

(q)

[Intentionally Omitted.]

32

 

(r)

Bulk Transfer Laws

32

 

(s)

Limitation on Warranties

33

 

 

 

iii

 

 



 

 

ASSET PURCHASE AGREEMENT  

This Asset Purchase Agreement (this “Agreement”) is entered into as of May 1,
2006, by and among HGDS ACQUISITION LLC, a Delaware limited liability company
(“Buyer”); Hub Group Distribution Services, LLC, an Illinois limited liability
company (“Target”); and Hub Group, Inc., a Delaware corporation (“HUB”). Buyer,
Target, and HUB are referred to collectively herein as the “Parties.”

Whereas, Target is an indirect wholly-owned subsidiary of HUB.

Whereas, William J. McKenna has served as the President of Target since November
2004 and is a principal investor of Buyer and Kevin Kotche has served as the
Chief Financial Officer of Target since April 2004 and will continue in such
capacity with Buyer after the consummation of the transactions contemplated
herein.

Whereas, Buyer desires to purchase all of Target’s right, title and interest in
and to certain of Target’s assets in return for cash and the Buyer’s assumption
of certain liabilities of Target, upon the terms and subject to the conditions
set forth herein.

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

 

§1.

Definitions.

“Acquired Assets” means all of Target’s right, title, and interest in and to all
of its assets, including all of its (a) Leased Real Property; (b) tangible
personal property (such as machinery, equipment, inventories of raw materials
and supplies, manufactured and purchased parts, goods in process and finished
goods, furniture, automobiles, trucks, tractors, trailers, tools, jigs, and
dies) located at the premises comprising the Leased Real Property and the laptop
computers used by the Hired Employees wherever located; (c) Intellectual
Property set forth in §3(m) of the Disclosure Schedule (including the printed
guide of the source and object code for BUSTER Systems, the trademark and trade
name “HGDS,” and the Internet website(s) and Internet domain names,
registrations, and addresses currently used by Target), goodwill associated
therewith, licenses and sublicenses granted and obtained with respect thereto,
and rights thereunder, remedies against infringements thereof, and rights to
protection of interests therein under the laws of all jurisdictions; (d) leases,
subleases, and rights thereunder; (e) agreements, contracts, indentures,
mortgages, instruments, Liens, guaranties, other similar arrangements, and
rights thereunder; (f) accounts, notes, and other receivables; (g) securities;
(h) claims, deposits, prepayments, refunds, causes of action, choses in action,
rights of recovery, rights of set off, and rights of recoupment; (i) franchises,
approvals, permits, licenses, orders, registrations, certificates, variances,
and similar rights obtained from governments and governmental agencies; (j)
books, records, ledgers, files, documents, correspondence, lists, plats,
architectural plans, drawings, and specifications, creative materials,
advertising and promotional materials, studies, reports, and other printed or
written materials; and (k) petty cash not to exceed $500; provided, however,
that the Acquired Assets shall not include any of Target’s right, title and
interest in and to the Excluded Assets.

 

 



 

 

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, Liabilities, obligations, Taxes, Liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses, but excluding indirect, special, punitive or consequential damages or
lost profits.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

“Allocation Schedule” has the meaning set forth in §6(h) below.

“Assignment and Assumption Agreement” means the assignment and assumption
agreement in substantially the form attached hereto as Exhibit B.

“Assumed Liabilities” means (a) all Liabilities of Target set forth on Schedule
1 attached hereto to the extent included as current liabilities in the Final
Working Capital; (b) [intentionally omitted]; (c) all obligations of Target
under the agreements, contracts, leases, licenses, and other arrangements
referred to in the definition of Acquired Assets that are included in Schedule
1; (d) all accrued payroll withholding Taxes of Target with respect to the Hired
Employees; and (e) all Liabilities arising out of the use and operation of the
Acquired Assets post-Closing; provided, however, that, notwithstanding the
above, the Assumed Liabilities shall not include (i) any Liability of Target for
Taxes (with respect to Target or otherwise), except with respect to clause (d)
above; (ii) any Liability of Target for income, transfer, sales, use, and other
Taxes arising in connection with the consummation of the transactions
contemplated hereby (including any income Taxes arising because Target is
transferring the Acquired Assets); (iii) any Liability of Target for the unpaid
Taxes of any Person under Reg. §1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract or otherwise;
(iv) any obligation of Target to indemnify any Person (including HUB or any of
its Affiliates) by reason of the fact that such Person was a director, officer,
employee, or agent of Target or any of its Affiliates was serving at the request
of any such entity as a partner, trustee, director, officer, employee, or agent
of another entity (whether such indemnification is for judgments, damages,
penalties, fines, costs, amounts paid in settlement, losses, expenses, or
otherwise and whether such indemnification is pursuant to any statute, charter
document, bylaw, operating agreement, agreement, or otherwise); (v) any
Liability of Target for costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby; (vi) any Liability or
obligation of Target under this Agreement; (vii) any Liability resulting from
the actions, suits or proceedings set forth in §3(t) of the Seller Disclosures
Schedule; or (vii) any Liability not set forth on Schedule 1 or otherwise
identified in clauses (a) through (e) of this definition.

“Base Purchase Price” has the meaning set forth in §2(c) below.

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

“Bill of Sale” means the bill of sale in substantially the form attached hereto
as Exhibit A-1.

 

2

 

 



 

 

“Buyer” has the meaning set forth in the preface above.

“Buyer’s Defined Contribution Plan” has the meaning set forth in §5(d).

“Calculation Statement” has the meaning set forth in §2(i).

“Cash” means cash and cash equivalents (including marketable securities and
short term investments) calculated in accordance with GAAP applied on a basis
consistent with the preparation of the Financial Statements.

“CERCLA” has the meaning set forth in §3(x) below.

“Closing” has the meaning set forth in §2(e) below.

“Closing Date” has the meaning set forth in §2(e) below.

“Closing Payment” has the meaning set forth in §2(c) below.

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Competing Business” has the meaning set forth in §6(e) below.

“Confidential Information” means any information concerning the businesses and
affairs of Target that is not already generally available to the public.

“December Financial Statements” has the meaning set forth in §3(g) below.

“Depot Network Provider” has the meaning set forth in §3(o) below.

“Disclosure Schedule” has the meaning set forth in §3 below.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other employee benefit plan, program or
arrangement of any kind.

“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local, and foreign statutes, regulations, ordinances, and other provisions
having the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations, and all common law concerning
public health and safety, worker health and safety, and pollution or protection
of the environment, including, without limitation, all those relating to the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials,
substances, or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, or radiation, each as amended and as now in
effect.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

3

 

 



 

 

“Estimated Net PP&E” means $695,883, such amount being the Net PP&E as of March
31, 2006 as set forth on Exhibit C.

“Estimated Purchase Price Adjustment” means $403,812, such amount resulting from
the following calculation: (i) the amount of the Estimated Working Capital in
excess of $2,800,000, minus (ii) the amount of the Estimated Net PP&E less than
$1,500,000.

“Estimated Working Capital” means $4,007,930, such amount being the Working
Capital as of March 31, 2006 as set forth on Exhibit C.

“Estoppel Certificates” has the meaning set forth in §7(a) below.

“Excluded Assets” means the following assets: (i) the corporate charter,
corporate seal, qualifications to conduct business as a foreign corporation,
arrangements with registered agents relating to foreign qualifications, taxpayer
and other identification numbers, seals, minute books, stock transfer books,
blank stock certificates, and other documents relating to the organization,
maintenance, and existence of Target as a corporation; (ii) Target’s right,
title and interest in and to all of its trademarks and trade names (except
“HGDS”), including “HUB”, “Hub Group”, “Hub Group Distribution Services” or any
derivatives thereof; (iii) Target’s right, title and interest in and to its
Employee Benefit Plans and the assets associated with its Employee Benefit
Plans; (iv) any and all prepaid expenses, accruals or claims to the extent that
the liability to which such prepaid expenses, accruals or claims relates is not
an Assumed Liability; (v) Target’s claims, deposits, prepayments, refunds
(including the refund for the United Center skybox), causes of action, choses in
action, rights of recovery, rights of set off, and rights of recoupment relating
to the actions and proceedings set forth in §3(t) of the Disclosure Schedule and
other Liabilities that are not Assumed Liabilities; (vi) Target’s right, title
and interest in and to any insurance policies and rights thereunder; (vii)
Target’s Independent Air Carrier permit; (viii) all personnel records and other
records that Target is required by law to retain in its possession; (ix) all
claims for refunds of Taxes and other governmental charges of whatever nature;
(x) any and all accounts, notes and other receivables of Target from HUB or any
of its Affiliates; (xi) Cash (other than petty cash not to exceed $500); (xii)
any rights of Target under this Agreement or its Related Agreements; and (xiii)
any and all agreements, contracts, instruments and other similar arrangements of
Target relating to the business of pharmaceutical delivery services and any and
all rights thereunder.

“Final Calculation Statement” has the meaning set forth in §2(i).

“Final Net PP&E” has the meaning set forth in §2(i)(i) below.

“Final Working Capital” has the meaning set forth in §2(i)(i) below.

“Financial Statements” has the meaning set forth in §3(g) below.

“GAAP” means United States generally accepted accounting principles as in effect
on the Closing Date.

“Hired Employee” has the meaning set forth in §5(a).

 

4

 

 



 

 

“HUB” has the meaning set forth in the preface above.

“Hub City” has the meaning set forth in §3(b) below.

“Improvements” has the meaning set forth in §3(l) below.

“Indemnified Party” has the meaning set forth in §8(d) below.

“Indemnifying Party” has the meaning set forth in §8(d) below.

“Independent Auditors” has the meaning set forth in §2(i)(i) below.

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, domain-name registrations, and
rights in telephone numbers, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including source
code, executable code, data, databases, and related documentation), (g) all
advertising and promotional materials, (h) all other proprietary rights, and (i)
all copies and tangible embodiments thereof (in whatever form or medium).

“Knowledge” means actual knowledge without independent investigation; provided,
that a Person shall be deemed to have actual knowledge of any matter with
respect to which such Person has received written notice within the one year
period prior to the date of this Agreement.

“Lease Consents” has the meaning set forth in §7(a) below.

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by Target.

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which Target holds any
Leased Real Property, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of Target thereunder.

 

5

 

 



 

 

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.

“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest other than (a) liens for Taxes not yet due and payable, (b) purchase
money liens and liens securing rental payments under capital lease arrangements,
and (c) other liens arising in the Ordinary Course of Business and not incurred
in connection with the borrowing of money.

“March Financial Statements” has the meaning set forth in §3(g).

“Material Adverse Effect” or “Material Adverse Change” means any effect or
change that would be materially adverse to the business, the Acquired Assets,
condition (financial or otherwise), operating results or operations of Target,
taken as a whole, or the ability of any Party to consummate timely the
transactions contemplated hereby; provided that none of the following shall be
deemed to constitute, and none of the following shall be taken into account in
determining whether there has been, a Material Adverse Effect or Material
Adverse Change: any adverse change, event, development, or effect arising from
or relating to (1) general business or economic conditions, (2) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (3) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (4) changes in United States generally accepted accounting principles,
(5) changes in law, rules, regulations, orders, or other binding directives
issued by any governmental entity, (6) the taking of any action contemplated by
this Agreement and the other agreements contemplated hereby; (7) the
project-based nature of Target’s business, or (8) the items set forth in §1 of
the Disclosure Schedule.

“Most Recent Balance Sheet” means the balance sheet contained within the March
Financial Statements.

“Most Recent Fiscal Month End” has the meaning set forth in §3(g) below.

“Most Recent Fiscal Year End” has the meaning set forth in §3(g) below.

“Negotiating Representatives” has the meaning set forth in §2(i)(i) below.

“Net PP&E” means Target’s net book value of property, plant and equipment as of
the Closing. An illustrative calculation of Net PP&E as of March 31, 2006 is
included in Exhibit C attached hereto.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Outstanding Lease” has the meaning set forth in §2(h).

 

6

 

 



 

 

“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, including all electrical, mechanical,
plumbing and other building systems, fire protection, security and surveillance
systems, telecommunications, computer wiring, and cable installations; utility
installations, water distribution systems, and landscaping, together with all
easements and other rights and interests appurtenant thereto (including air,
oil, gas, mineral, and water rights), owned by Target.

“Party” has the meaning set forth in the preface above.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).

“Purchase Price” has the meaning set forth in §2(c) below.

“Real Property” means Owned Real Property or Leased Real Property.

“Real Property Laws” has the meaning set forth in §3(l) below.

“Real Property Permits” has the meaning set forth in §3(l) below.

“Related Agreements” means any contract that is or is to be entered into at the
Closing or otherwise pursuant to this Agreement. The Related Agreements executed
by a specified Person shall be referred to as “its Related Agreements” or
another similar expression.

“Responsible Person” means (i) Thomas M. White, the Chief Financial Officer of
HUB; and (ii) David C. Zeilstra, the General Counsel of HUB.

“Restricted Asset” has the meaning set forth in §2(h) below.

“Retained Liabilities” means all Liabilities of Target, other than Assumed
Liabilities.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof and for this purpose, a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of

 

7

 

 



 

such business entity (other than a corporation). The term “Subsidiary” shall
include all Subsidiaries of such Subsidiary.

“Target” has the meaning set forth in the preface above.

“Target’s Defined Contribution Plan” has the meaning set forth in §5(d).

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, whether computed on a separate
or consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not and including
any obligation to indemnify or otherwise assume or succeed to the Tax liability
of any other Person.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third Party Claim” has the meaning set forth in §8(d) below.

“Transferred Accounts Receivable” has the meaning set forth in §6(g) below.

“Working Capital” means Target’s current assets minus current liabilities as of
the Closing. No Excluded Assets or Retained Liabilities shall be included in the
calculation of Working Capital. An illustrative calculation of Working Capital
as of March 31, 2006 is included in Exhibit C attached hereto.

 

§2.

Basic Transaction.

(a)          Purchase and Sale of Assets. On and subject to the terms and
conditions of this Agreement, Buyer agrees to purchase from Target, and Target
agrees to sell, transfer, convey, and deliver to Buyer, all of the Acquired
Assets at the Closing for the consideration specified below in this §2.

(b)          Assumption of Liabilities. On and subject to the terms and
conditions of this Agreement, Buyer agrees to assume and become responsible for
all of the Assumed Liabilities at the Closing. Buyer will not assume or have any
responsibility, however, with respect to any other obligation or Liability of
the Target not included within the definition of Assumed Liabilities.

(c)          Purchase Price. In consideration for the sale of the Acquired
Assets by Target, Buyer shall (i) assume the Assumed Liabilities and (ii) pay a
purchase price in the amount of ELEVEN MILLION THREE HUNDRED THOUSAND DOLLARS
($11,300,000) (the “Base Purchase Price”), as adjusted in accordance with §2(i)
(the “Purchase Price”). On the Closing Date, Buyer shall pay to Target by wire
transfer or delivery of other immediately available funds

 

8

 

 



 

to such account or accounts as Target shall specify to Buyer in writing prior to
the Closing Date an amount equal to the Base Purchase Price plus the Estimated
Purchase Price Adjustment (the “Closing Payment”). Any adjustment to the
Purchase Price shall be calculated and paid in accordance with §2(i).

 

(d)

[Intentionally Omitted].

(e)          Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Winston & Strawn
LLP in Chicago, Illinois, commencing at 9:00 a.m. local time on the later of May
1, 2006 or the third business day after the conditions to closing set forth in
§7 have been satisfied (the “Closing Date”). The Closing shall be deemed
effective as of the opening of business (Chicago time) on the Closing Date.

(f)           Deliveries at Closing. At the Closing, (i) Target and HUB will
deliver to Buyer the various certificates, instruments, and documents referred
to in §7(a) below; (ii) Target and HUB will execute, acknowledge (if
appropriate), and deliver to Buyer assignments (including Intellectual Property
transfer documents) in the forms attached hereto as Exhibits A-1 through A-2 and
B; (iii) Buyer will deliver to Target the various certificates, instruments, and
documents referred to in §7(b) below; (iv) Buyer will deliver to Target the
Closing Payment in accordance with §2(c) above.

 

(g)

[Intentionally Omitted.]

(h)          Procedures for Acquired Assets not Transferable. If any of the
contracts or any other property or rights included in the Acquired Assets are
not assignable or transferable either by virtue of the provisions thereof or
under applicable law without the consent of some party or parties (each a
“Restricted Asset”), and such consent cannot be obtained prior to the Closing
Date, this Agreement and the related instruments of transfer shall not
constitute an assignment or transfer of such Restricted Asset and Buyer shall
not assume Target’s obligations with respect thereto, notwithstanding §2(a) and
§2(b), and Target shall use its commercially reasonable efforts to either obtain
such consent as soon as possible after the Closing Date, or otherwise obtain for
Buyer the benefits of use of such Restricted Asset, for its term, if any, and
any right or benefit arising thereunder, including the enforcement for the
benefit of Buyer of any and all rights of Target against a third party
thereunder, and Buyer shall use its commercially reasonable efforts to assist in
that endeavor. In the case of any Restricted Asset that is a contract, Buyer
shall provide all goods and services and bear all costs necessary to complete
such contract at no cost to Target, and Target shall hold for Buyer’s account
and promptly remit to Buyer all amounts received with respect to such contracts.
In the case of any Restricted Asset that is a lease for Leased Real Property
(each, an “Outstanding Lease”), Buyer shall, notwithstanding the failure or
inability to obtain such consent, pay all rent and other amounts due under the
Outstanding Lease and shall otherwise comply with all of the terms and
conditions of the Outstanding Lease. Once the necessary consent for the sale,
assignment, assumption, transfer, conveyance, and delivery of a Restricted Asset
is obtained, Target shall promptly assign, transfer, convey, and deliver such
Restricted Asset to Buyer, and Buyer shall assume the obligations under such
Restricted Asset assigned to Buyer from and after the date of assignment to
Buyer pursuant to a special-purpose assignment and assumption agreement
substantially similar in terms to those of the Assignment and Assumption
Agreement (which special-purpose

 

9

 

 



 

agreement the Parties shall prepare, execute, and deliver in good faith at the
time of such transfer).

 

(i)

Post-Closing Adjustment to Purchase Price.

(i)           As soon as practicable, but in any event within fifteen (15) days
after the Closing Date, Target and Buyer shall jointly prepare and deliver a
purchase price adjustment calculation (the “Calculation Statement”). The
Calculation Statement shall set forth the Working Capital and the Net PP&E as of
the Closing and any required Purchase Price adjustment. Set forth as Exhibit C
hereto is an illustrative Calculation Statement as of March 31, 2006. The
Working Capital and the Net PP&E shall be calculated in accordance with GAAP (as
consistently applied by Target) and Target’s past practices and methodology.
Target and Buyer shall cooperate in all reasonable respects with respect to the
preparation of the Calculation Statement and shall use reasonable efforts to
resolve any dispute that may arise regarding the Calculation Statement and any
adjustments or proposed adjustments thereto. In the event that, by the fifteenth
day (15th) after the Closing Date, Target and Buyer are unable to resolve any
dispute with respect to the preparation of the Calculation Statement and/or any
adjustments or proposed amendments thereto, the dispute, upon written request of
either Target or Buyer, shall be referred to representatives of the parties for
decision, each party being represented by a senior executive officer (the
“Negotiating Representatives”). The Negotiating Representatives shall promptly
meet in good faith to resolve the dispute. If the Negotiating Representatives do
not agree upon a complete resolution of the dispute within (30) days after
reference of the matter to them, then Target and Buyer agree that a mutually
acceptable nationally recognized independent accounting firm or other mutually
acceptable nationally recognized financial services provider (“Independent
Auditors”) shall make the final determination with respect to the Calculation
Statement and any proposed adjustments or amendments thereto in light of the
terms and provisions of this Agreement. Buyer and Target shall use their
commercially reasonable efforts to select the Independent Auditors within ten
(10) days of the expiration of such thirty (30) day period and to cause the
Independent Auditors to resolve all disagreements as soon as practicable, but in
any event within sixty (60) days after submission of the dispute to the
Independent Auditors. The decision of the Independent Auditors shall be final
and binding on Target and Buyer. Target and Buyer shall each pay one-half of the
Independent Auditors' fees and expenses in connection with this §2(i)(i).
Calculation Statement as finally determined pursuant to this §2(i)(i) shall be
referred to as the “Final Calculation Statement” and Working Capital and Net
PP&E in the Final Calculation Statement shall be referred to as the “Final
Working Capital” and the “Final Net PP&E”.

(ii)          The Purchase Price shall be adjusted upon the basis of the Final
Calculation Statement as follows: (A)(1) increased by the amount of the Final
Working Capital in excess of the Estimated Working Capital or (2) decreased by
the amount of the Final Working Capital less than the Estimated Working Capital,
and (B)(1) increased by the amount of the Final Net PP&E in excess of the
Estimated Net PP&E, or (2) decreased by the amount of the Final Net PP&E less
than the Estimated Net PP&E.

 

10

 

 



 

 

(iii)        If the Final Calculation Statement indicates a net increase in the
Purchase Price, Buyer shall pay the amount of such increase to Target by wire
transfer of immediately available funds to an account or accounts designated by
Seller. If the Final Calculation Statement indicates a net decrease in the
Purchase Price, Target or HUB shall pay the amount of such decrease to Buyer by
wire transfer of immediately available funds to an account or accounts
designated by Buyer. Any payment required to be made pursuant to this Section
2(i)(iii) shall be made within two (2) business days after the Calculation
Statement has become final and binding pursuant to Section 2(i)(i).

§3.          Target’s and HUB’s Representations and Warranties. Target and HUB,
jointly and severally, represent and warrant to Buyer that the statements
contained in this §3 are correct and complete as of the date of this Agreement
and will be correct and complete as of the Closing Date (as though made then and
as though the Closing Date were substituted for the date of this Agreement
throughout this §3), except as set forth in the disclosure schedule accompanying
this Agreement (the “Disclosure Schedule”). The Disclosure Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this §3.

(a)          Organization of Target. Target is a limited liability company duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization. Target is qualified to transact business and
is in good standing in each jurisdiction in which ownership of its properties or
conduct of its business requires Target to be so qualified, except where the
lack of such qualification would not have a Material Adverse Effect.

(b)          Authorization of Transaction. Each of Target and HUB has full power
and authority (including full corporate or other entity power and authority) to
execute and deliver this Agreement and its Related Agreements and to perform its
obligations hereunder and thereunder. This Agreement and such party’s Related
Agreements constitute the valid and legally binding obligation of Target and
HUB, enforceable against each of them in accordance with terms and conditions
hereof and thereof. Hub City Terminals, Inc., a wholly owned subsidiary of HUB
(“Hub City”), owns all of the outstanding membership interests of Target. The
execution, delivery, and performance of this Agreement and its Related
Agreements have been duly authorized by all necessary action by the shareholders
(or member(s)) and board of directors (or manager(s)) of Target, Hub City, and
HUB.

(c)          Noncontravention. Neither the execution and the delivery of this
Agreement or its Related Agreements, nor the consummation of the transactions
contemplated hereby and thereby (including the assignments and assumptions
referred to in §2 above), will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Target is
subject or any provision of the charter or operating agreement of Target or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Target is a party or by which it is
bound or to which any of the Acquired Assets is subject (or result in the
imposition of any Lien upon any of the Acquired Assets), except where the
violation, conflict, breach, default, acceleration, termination, modification,
cancellation, failure to give notice or Lien would not have a Material Adverse
Effect. Target is not required by applicable law to give any notice to, make any
filing

 

11

 

 



 

with, or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement (including the assignments and assumptions
referred to in §2 above), except where the failure to give notice, to file or to
obtain any authorization, consent or approval would not have a Material Adverse
Effect.

(d)          Brokers’ Fees. Target has no liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.

(e)          Title to Acquired Assets. Target has good and marketable title to
all of the Acquired Assets, free and clear of any Lien or restriction on
transfer, except for any authorization, consent and approval required to
consummate the transactions contemplated hereby.

 

(f)

Subsidiaries. Target has no Subsidiaries.

(g)          Financial Statements. Attached hereto as Exhibit E are the
following financial statements (collectively the “Financial Statements”):
(i) audited balance sheet and statements of income and cash flows as of, and for
the fiscal year ended, December 31, 2004, (ii) unaudited balance sheet and
statement of operations (the “December Financial Statements”) as of and for the
fiscal year ended December 31, 2005 (the “Most Recent Fiscal Year End”); and
(iii) unaudited balance sheet and statement of operations (the “March Financial
Statements”) as of and for the three months ended March 31, 2006 (the “Most
Recent Fiscal Month End”), for Target. The Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby, present fairly the financial condition of Target as of
such dates and the results of operations of Target for such periods; provided,
however, that (A) the December Financial Statements and the March Financial
Statements lack footnotes and other presentation items and (B) Target has not
recorded any income tax expense because Target’s earnings are included in the
consolidated income Tax Return of HUB and there is no tax sharing arrangement
between Target and HUB.

(h)          Events Subsequent to Most Recent Fiscal Year End. From the Most
Recent Fiscal Year End to the date hereof, there has not been any Material
Adverse Change. Without limiting the generality of the foregoing, since that
date:

(i)           Target has not sold, leased, transferred, or assigned any material
assets, tangible or intangible, outside the Ordinary Course of Business;

(ii)          Target has not entered into any material agreement, contract,
lease, or license outside the Ordinary Course of Business;

(iii)        Target has not delayed or postponed the payment of material
accounts payable and other material Liabilities outside the Ordinary Course of
Business;

(iv)         Target has not made any loan to, or entered into any other
transaction outside the Ordinary Course of Business with, any of its directors,
officers, or employees, or directors, officers, or employees of HUB or any of
HUB’s Affiliates;

 

12

 

 



 

 

 

(v)

Target has not committed in writing to any of the foregoing.

 

(i)

[Intentionally Omitted.]

 

(j)           Legal Compliance. To the Knowledge of any Responsible Person,
Target has complied with all applicable laws (including rules, regulations,
codes, plans, injunctions, judgments, orders, decrees, rulings, and charges
thereunder and including the Foreign Corrupt Practices Act, 15 U.S.C. 78dd-1, et
seq.) of federal, state, local, and foreign governments (and all agencies
thereof). Neither Target nor HUB has received any notice that an action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand or notice
has been filed or commenced against Target alleging any failure to so comply,
except where the failure to comply would not have a Material Adverse Effect.

 

(k)

Tax Matters.

(i)           Target has filed all Tax Returns with respect to any material
Taxes that it was required to file. All such Tax Returns were correct and
complete in all material respects. All material Taxes owed by Target have been
paid. To the Knowledge of any Responsible Person, no claim has been made in the
past two (2) years by an authority in a jurisdiction where Target does not file
Tax Returns (or where HUB does not file Tax Returns that include the activities
of Target) that Target is or may be (or that the activities of Target are or may
be) subject to material taxation by that jurisdiction.

(ii)          Target has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee and
all related Forms W-2 required with respect thereto have been properly completed
and timely filed.

 

(l)

Real Property.

 

 

(i)

Target does not have any Owned Real Property.

(ii)          §3(l)(ii) of the Disclosure Schedule sets forth the address of
each parcel of Leased Real Property, and a true and complete list of all Leases
for each such Leased Real Property (including the date and name of the parties
to such Lease document). Target has made available to Buyer a true and complete
copy of each such Lease document, and in the case of any oral Lease, a written
summary of the material terms of such Lease. Except as set forth in §3(l)(ii) of
the Disclosure Schedule, with respect to each of the Leases:

(A)         such Lease is legal, valid, binding, enforceable and in full force
and effect on Target;

(B)         except for those Leases for which Lease Consents are obtained, the
transaction contemplated by this Agreement does not require the consent of any
other party to such Lease, will not result in a breach of or default under such
Lease, and will not otherwise cause such Lease to cease to be legal, valid,
binding, enforceable and in full force and effect on identical terms following
the Closing;

 

13

 

 



 

 

(C)         Target’s possession and quiet enjoyment of the Leased Real Property
under such Lease has not been disturbed and, to the Knowledge of any Responsible
Person, there are no disputes with respect to such Lease;

(D)         to the Knowledge of any Responsible Person, neither Target nor any
other party to the Lease is in breach or default under such Lease and no event
has occurred or circumstance exists that, with the delivery of notice, the
passage of time or both, would constitute such a breach or default, or permit
the termination, modification, or acceleration of rent under such Lease;

(E)         no security deposit or portion thereof deposited with respect to
such Lease has been applied in respect of a breach or default under such Lease
which has not been redeposited in full;

(F)          Target does not owe, nor will owe in the future, any brokerage
commissions or finder’s fees with respect to such Lease;

(G)         the other party to such Lease is not an Affiliate of, and otherwise
does not have any economic interest in, Target or HUB;

(H)       Target has not subleased, licensed, or otherwise granted any Person
the right to use or occupy such Leased Real Property or any portion thereof;

(I)         Target has not collaterally assigned or granted any other Lien in
such Lease or any interest therein; and

(J)         to the Knowledge of any Responsible Person, there are no Liens on
the estate or interest created by such Lease.

(iii)       The Leased Real Property identified in §3(l)(ii) of the Disclosure
Schedule comprise all of the real property used or intended to be used in, or
otherwise related to, Target’s business; and Target is not a party to any
agreement or option to purchase any real property or interest therein.

(iv)         All buildings, structures, fixtures, building systems and
equipment, and all components thereof, included in the Leased Real Property (the
“Improvements”) are in reasonably good condition and repair (normal wear and
tear expected) and sufficient for the operation of the business of Target as
currently conducted by Target. To the Knowledge of any Responsible Person, there
are no facts or conditions affecting any of the Improvements that would,
individually or in the aggregate, interfere in any material respect with the use
or occupancy of the Improvements or any portion thereof in the operation of the
business of Target as currently conducted thereon.

(v)          To the Knowledge of any Responsible Person, there is no
condemnation, expropriation or other proceeding in eminent domain, pending or
threatened, affecting any parcel of Leased Real Property or any portion thereof
or interest therein; there is no injunction, decree, order, writ or judgment
outstanding, nor any claims, litigation,

 

14

 

 



 

administrative actions or similar proceedings, pending or threatened, relating
to the ownership, lease, use, or occupancy of the Leased Real Property or any
portion thereof, or the operation of Target’s business as currently conducted
thereon.

(vi)         To the Knowledge of any Responsible Person, the Leased Real
Property is in material compliance with all applicable building, zoning,
subdivision, health and safety, and other land-use laws, including the Americans
with Disabilities Act of 1990, as amended, and all insurance requirements
affecting the Leased Real Property (collectively, the “Real Property Laws”).
Target has not received any notice of violation of any Real Property Law and, to
the Knowledge of any Responsible Person, there is no Basis for the issuance of
any such notice or the taking of any action for such violation.

(vii)       All material certificates of occupancy, permits, licenses,
franchises, approvals and authorizations (collectively, the “Real Property
Permits”) of all governmental authorities, board of fire underwriters,
association or any other entity having jurisdiction over the Real Property,
which are required to use or occupy the Leased Real Property or operate Target’s
business as currently conducted thereon, have been issued and are in full force
and effect, except as would not have a Material Adverse Effect. Section
3(l)(vii) of the Disclosure Schedule lists all material Real Property Permits
held by Target with respect to each parcel of Leased Real Property. Target has
made available to Buyer a true and complete copy of all Real Property Permits.
Target has not received any notice from any governmental authority or other
entity having jurisdiction over the Leased Real Property threatening a
suspension, revocation, modification, or cancellation of any Real Property
Permit and, to the Knowledge of any Responsible Person, there is no basis for
the issuance of any such notice or the taking of any such action.

(viii)      To the Knowledge of any Responsible Person, none of the Leased Real
Property or any portion thereof is located in a flood hazard area (as defined by
the Federal Emergency Management Agency).

 

(m)

Intellectual Property.

(i)           Target owns and possesses or has the right to use pursuant to a
valid and enforceable, written license, sublicense, agreement, or permission all
Intellectual Property included in the Acquired Assets. Target has taken all
necessary action to maintain and protect each item of Intellectual Property
included in the Acquired Assets.

(ii)          To the Knowledge of any Responsible Person, Target has not
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of third parties, and no
Responsible Person has ever received any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that Target must license or refrain from using
any Intellectual Property rights of any third party). To the Knowledge of any
Responsible Person, no third party has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of Target, except as set forth in Section 3(m)(ii) of the Disclosure
Schedule.

 

15

 

 



 

 

(iii)         Section 3(m)(iii) of the Disclosure Schedule identifies each
patent or registration that has been issued to Target with respect to any of its
Intellectual Property, identifies each pending patent application or application
for registration that Target has made with respect to any of its Intellectual
Property, and identifies each license, sublicense, agreement, or other
permission that Target has granted to any third party with respect to any of its
Intellectual Property (together with any exceptions). Target has made available
to Buyer correct, complete, and original (where available) copies of all such
patents, registrations, applications, licenses, sublicenses, agreements, and
permissions (as amended to date) and has made available to Buyer correct and
complete copies of all other written documentation evidencing ownership and
prosecution (if applicable) of each such item. Section 3(m)(iii) of the
Disclosure Schedule also identifies each material unregistered trademark,
service mark, trade name, corporate name or Internet domain name, computer
software item (other than commercially available off-the-shelf software
purchased or licensed for less than a total cost of $1,000 in the aggregate) and
each material unregistered copyright used by Target in connection with any of
its businesses.

(iv)         Section 3(m)(iv) of the Disclosure Schedule identifies each item of
Intellectual Property that any third party owns and that Target uses pursuant to
license, sublicense, agreement, or permission. Target has made available to
Buyer correct and complete copies of all such licenses, sublicenses, agreements,
and permissions (as amended to date).

(n)          Tangible Assets. The machinery, equipment, and other tangible
assets that are either Acquired Assets or are leased by Target pursuant to a
lease to be assumed by Buyer are free from material defects (patent and latent),
have been maintained in accordance with normal industry practice, and are in
good operating condition and repair (subject to normal wear and tear).

(o)          Depot Network Providers. Section 3(o) of the Disclosure Schedule
lists each member of Target’s depot network of installers (each a “Depot Network
Provider”) and identifies the location or locations operated by each such Depot
Network Provider.

(p)          Contracts. Section 3(p) of the Disclosure Schedule lists the
following contracts and other agreements to which Target is a party:

(i)           any agreement (or group of related agreements) for the lease of
personal property to or from any Person providing for lease payments in excess
of $25,000 per annum;

(ii)          any agreement (or group of related agreements) for the purchase or
sale of raw materials, commodities, supplies, products, or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than one year or involve consideration in
excess of $10,000 per annum;

 

(iii)

any agreement concerning a partnership or joint venture;

 

 

16

 

 



 

 

(iv)         any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money,
or any capitalized lease obligation, in excess of $10,000 per annum or under
which it has imposed a Lien on any of its assets, tangible, or intangible;

 

(v)

any material agreement concerning confidentiality or non-competition;

 

(vi)

any material agreement involving HUB or any of its Affiliates;

 

 

(vii)

any collective-bargaining agreement;

 

(viii)      any consulting agreement providing annual compensation in excess of
$100,000 per annum or providing material severance benefits;

(ix)         any agreement under which it has advanced or loaned any amount
currently outstanding to any of its directors, officers, or employees outside
the Ordinary Course of Business;

(x)          any agreement under which Target has advanced or loaned any other
Person amounts in the aggregate exceeding $25,000 per annum; or

(xi)         any other agreement (or group of related agreements) the
performance of which involves consideration in excess of $50,000 per annum.

Target has made available to Buyer a correct and complete copy of each written
agreement (as amended to date) listed in §3(p) of the Disclosure Schedule and a
written summary setting forth the terms and conditions of each oral agreement
referred to in §3(p) of the Disclosure Schedule. With respect to each such
agreement: (A) the agreement is legal, valid, binding and enforceable on Target
and is in full force and effect; (B) to the Knowledge of any Responsible Person,
no party is in breach or default, and no event has occurred that with notice or
lapse of time would constitute a breach or default, or permit termination,
modification, or acceleration, under the agreement, in each case, except as
would not have a Material Adverse Effect; and (C) to the Knowledge of any
Responsible Person, no party has repudiated any material provision of the
agreement.

(q)          Notes and Accounts Receivable. All notes and accounts receivable of
Target are reflected properly on its books and records, are valid receivables
subject to no setoffs or counterclaims, are collectible, and will be collected
in accordance with their terms at their recorded amounts, subject to the
aggregate accounts receivable reserves set forth in the Most Recent Balance
Sheet as adjusted for operations and transactions through the Closing Date in
accordance with the past custom and practice of Target.

(r)           Powers of Attorney. To the Knowledge of any Responsible Person,
there are no outstanding powers of attorney executed on behalf of Target.

 

(s)

[Intentionally Omitted.]

 

 

17

 

 



 

 

(t)           Litigation. Section 3(t) of the Disclosure Schedule sets forth
each instance in which Target (i) is subject to any outstanding injunction,
judgment, order, decree, ruling, or charge or (ii) is a party or, to the
Knowledge of any Responsible Person, is threatened to be made a party to any
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator.

(u)          Employees. Target is not a party to or bound by any
collective-bargaining agreement. No Responsible Person has any Knowledge of any
organizational effort presently being made or threatened by or on behalf of any
labor union with respect to employees of Target. Section 3(u) of the Disclosure
Schedule lists information regarding the salary, bonus and commissions paid to
employees of Target. Copies of any employment contracts with employees of Target
have been made available to Buyer.

(v)          Employee Benefits. Section 3(v) of the Disclosure Schedule lists
each Employee Benefit Plan that Target maintains or to which Target contributes
or has any obligation to contribute with respect to its employees.

(w)         Guaranties. Target is not a guarantor or otherwise responsible for
any liability or obligation (including indebtedness) of any other Person.

 

(x)

Environmental, Health, and Safety Matters.

(i)           To the Knowledge of any Responsible Person, Target is in
compliance with all Environmental, Health, and Safety Requirements, except for
such non-compliance as would not have a Material Adverse Effect.

(ii)          Without limiting the generality of the foregoing, Target has
obtained, has complied, and is in compliance with, in each case in all material
respects, all material permits, licenses and other authorizations that are
required pursuant to Environmental, Health, and Safety Requirements for the
occupation of its facilities and the operation of its business; a list of all
such material permits, licenses, and other authorizations is set forth on
§3(x)(ii) of the Disclosure Schedule.

(iii)        Target has not received any written notice, report, or other
information regarding any actual or alleged material violation of Environmental,
Health, and Safety Requirements, or any material liabilities or potential
material liabilities (whether accrued, absolute, contingent, unliquidated, or
otherwise), including any investigatory, remedial, or corrective obligations,
relating to it or its facilities arising under Environmental, Health, and Safety
Requirements the subject of which would have a Material Adverse Effect.

(iv)         Except as set forth on §3(x)(iv) of the Disclosure Schedule, to the
Knowledge of any Responsible Person, none of the following exists at any
property or facility leased or operated by Target: (1) underground storage
tanks, (2) asbestos-containing material in any friable and damaged form or
condition, (3) materials or equipment containing polychlorinated biphenyls, or
(4) landfills, surface impoundments, or disposal areas.

 

18

 

 



 

 

(v)          Target has not treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, or released any substance,
including without limitation any hazardous substance, or owned or operated any
property or facility (and no such property or facility is contaminated by any
such substance) in a manner that has given or would give rise to material
liabilities, including any material liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”) or the Solid Waste
Disposal Act, as amended or any other Environmental, Health, and Safety
Requirements.

(vi)         To the Knowledge of any Responsible Person, neither this Agreement
nor the consummation of the transaction that is the subject of this Agreement
will result in any material obligations for site investigation or cleanup, or
notification to or consent of government agencies or third parties, pursuant to
any of the so-called “transaction-triggered” or “responsible property transfer”
Environmental, Health, and Safety Requirements.

(vii)       This §3(x) contains the sole and exclusive representations and
warranties of Target and HUB with respect to any environmental, health or safety
matters, including any arising under any Environmental, Health and Safety
Requirements.

(y)          Business Continuity. In the past twelve (12) months, Target has not
received any written notice or, to the Knowledge of any Responsible Person, oral
notice, from a material customer to the effect that Target’s computer software,
computer hardware (whether general or special purpose), telecommunications
capabilities (including all voice, data and video networks) and other similar or
related items of automated, computerized, and/or software systems and any other
networks, in each case, to the extent included in the Acquired Assets, have
performed in materially substandard manner.

§4.          Buyer’s Representations and Warranties. Buyer represents and
warrants to Target that the statements contained in this §4 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this §4), except as set
forth in the Disclosure Schedule. The Disclosure Schedule will be arranged in
paragraphs corresponding to the lettered and numbered paragraphs contained in
this §4.

(a)          Organization of Buyer. Buyer is a limited liability company (or
other entity) duly organized, validly existing, and in good standing under the
laws of the jurisdiction of its incorporation (or other formation).

(b)          Authorization of Transaction. Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and its Related Agreements and to perform its obligations hereunder
and thereunder. This Agreement and its Related Agreements constitute the valid
and legally binding obligation of Buyer, enforceable in accordance with the
terms and conditions hereof and thereof. The execution, delivery, and
performance of this Agreement and its Related Agreements have been duly
authorized by Buyer.

 

19

 

 



 

 

(c)          Noncontravention. Neither the execution and the delivery of this
Agreement or its Related Agreements, nor the consummation of the transactions
contemplated hereby and thereby (including the assignments and assumptions
referred to in §2 above), will (i) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Buyer is
subject or any provision of its charter, bylaws, or other governing documents or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Buyer is a party or by which
it is bound or to which any of its assets is subject. Buyer does not need to
give any notice to, make any filing with, or obtain any authorization, consent,
or approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement and its Related
Agreements (including the assignments and assumptions referred to in §2 above).

(d)          Brokers’ Fees. Buyer has no Liability or obligation to pay any fees
or commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Target could become liable or
obligated.

 

§5.

Employee and Employee Benefit Matters.

 

 

(a)

Employment of Target Employees by Buyer.

(i)           Buyer is not obligated to but may hire any current or former
employee of Target. Buyer will provide Target with a list of employees to whom
Buyer has made an offer of employment that has been accepted to be effective as
of the Closing Date (the “Hired Employees”). Subject to applicable legal
requirements, Buyer will have reasonable access to the personnel records
(including performance appraisals, disciplinary actions and grievances) of
Target. Access will be provided by Target upon reasonable prior notice during
normal business hours. Effective as of the Closing, Target will terminate the
employment of all Hired Employees.

(ii)          For a period of one year after the Closing Date, neither Target
nor HUB nor any of their respective Affiliates shall solicit the employment of
any Hired Employee; provided, however, that the foregoing shall not prohibit
employment of any person by Target, HUB or any of their respective Affiliates
based upon unsolicited requests for employment by any Hired Employee, including
those in response to general advertising or solicitation.

(iii)        It is understood and agreed that (A) Buyer’s expressed intention to
extend offers of employment as set forth in this section shall not constitute
any commitment, contract, or understanding (expressed or implied) of any
obligation on the part of Buyer to a post-Closing employment relationship of any
fixed term or duration or upon any terms or conditions other than those that
Buyer may establish pursuant to individual offers of employment, and (B)
employment offered by Buyer is “at will” and may be terminated by Buyer or by an
employee at any time for any reason (subject to any written commitments to the
contrary made by Buyer or an employee and applicable legal requirements).
Nothing in this Agreement shall be deemed to prevent or restrict in any way the
right of Buyer to terminate, reassign, promote, or demote any of the Hired
Employees after the Closing or to change adversely or favorably the title,
powers,

 

20

 

 



 

duties, responsibilities, functions, locations, salaries, other compensation, or
terms or conditions of employment of such employees.

 

(b)

Salaries and Benefits.

(i)           Target shall be responsible for (A) all wages and other
remuneration due to its employees with respect to their services as employees of
Target through the close of business on the Closing Date, as accrued as a
Liability of Target in the calculation of Net Working Capital; (B) the payment
of any and all vacation pay earned prior to the Closing for its employees who
are not Hired Employees; (C) the payment of any termination or severance
payments, if any, due Target’s employees; and (D) the provision of health plan
continuation coverage to its employees (at each respective employee’s cost and
expense) in accordance with the requirements of COBRA.

(ii)          Target shall be liable for any claims made or incurred by its
employees and their beneficiaries prior to the Closing Date under any of its
Employee Benefit Plans.

 

(c)

General Employee Provisions.

(i)           Target and Buyer shall give any notices required by applicable
legal requirements and take whatever other actions with respect to the plans,
programs, and policies described in this §5 as may be necessary to carry out the
arrangements described in this §5.

(ii)          Target and Buyer shall provide each other with such plan documents
and summary plan descriptions, employee data, or other information as may be
reasonably required to carry out the arrangements described in this §5.

(iii)        If any of the arrangements described in this §5 are determined by
the Internal Revenue Service or other governmental body to be prohibited by law,
Target and Buyer shall modify such arrangements to as closely as possible
reflect their expressed intent and retain the allocation of economic benefits
and burdens to the parties contemplated herein in a manner that is not
prohibited by law.

(iv)         Target shall provide Buyer with completed I-9 forms and attachments
with respect to all Hired Employees, except for such employees as Target
certifies in writing to Buyer are exempt from such requirement.

(v)          Except as set forth on Schedule 1, Buyer shall not have any
responsibility, liability, or obligation, whether to current or former
employees, their beneficiaries or to any other person, with respect to any
employee benefit plans, practices, programs, or arrangements (including the
establishment, operation or termination thereof and the notification and
provision of COBRA coverage extension) maintained by Target or HUB.

(d)          Rollovers. If Buyer shall make available to Hired Employees a
tax-qualified defined contribution plan (“Buyer’s Defined Contribution Plan”),
Buyer shall provide Hired Employees who receive an eligible rollover
distribution (within the meaning of section 402(f)(2) of the Code) from a
tax-qualified defined contribution plan maintained by HUB or Target (“Target’s
Defined Contribution Plan”), with the opportunity to make a direct rollover from

 

21

 

 



 

Target’s Defined Contribution Plan to Buyer’s Defined Contribution Plan, in
accordance with sections 401(a)(31) and 402 of the Code and the terms and
conditions of Buyer’s Defined Contribution Plan, subject to reasonable
restrictions Buyer may impose. Direct rollover contributions into Buyer’s
Defined Contribution Plan under this paragraph (d) may include promissory notes
for loans made to Hired Employees under Target’s Defined Contribution Plan.

§6.          Post-Closing Covenants. The Parties agree as follows with respect
to the period following the Closing.

(a)          General. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as the other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under §8 below),
including furnishing to each other such records or documents in such Party’s
possession as is reasonably necessary for financial reporting and accounting
matters, the preparation and filing of any Tax Returns, reports or forms, the
defense of any Tax claim or assessment, or other matter.

(b)          Litigation Support. In the event and for so long as any Party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving Target (including the actions listed in §3(t) of
the Disclosure Schedule), the other Party will cooperate with the contesting or
defending Party and its counsel in the contest or defense, make available its
personnel, and provide such testimony and access to its books and records as
shall be necessary in connection with the contest or defense, all at the sole
cost and expense of the contesting or defending Party (unless the contesting or
defending Party is entitled to indemnification therefore under §8 below).

(c)          Transition. Neither Target nor HUB will take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier, or other business associate of Target from maintaining the
same business relationships with Buyer and Target after the Closing as it
maintained with Target prior to the Closing. Target and HUB will refer all
customer inquiries relating to the businesses of Target to Buyer from and after
the Closing.

(d)          Confidentiality. Target and HUB will treat and hold as such all of
the Confidential Information and refrain from using any of the Confidential
Information except in connection with this Agreement. In the event that Target
is requested or required (by oral question or request for information or
documents in any legal proceeding, interrogatory, subpoena, civil investigative
demand, or similar process) to disclose any Confidential Information, Target or
HUB will notify Buyer promptly of the request or requirement so that Buyer may
seek an appropriate protective order or waive compliance with the provisions of
this §6(d). If, in the absence of a protective order or the receipt of a waiver
hereunder, Target or HUB is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt,
Target or HUB as the case may be may disclose the

 

22

 

 



 

Confidential Information to the tribunal; provided, however, that Target shall
use its reasonable best efforts to obtain, at the reasonable request of Buyer,
an order or other assurance that confidential treatment will be accorded to such
portion of the Confidential Information required to be disclosed as Buyer shall
designate.

(e)          Covenant Not to Compete. For a period of three years from and after
the Closing Date, neither Target nor HUB will, directly or indirectly, engage in
point-of-purchase, equipment and fixture receipt or storage and installation
management services (the “Competing Business”); provided, however, that,
notwithstanding the foregoing, (i) HUB shall be entitled to engage in all other
aspects of its business as of the Closing Date, including intermodal, brokerage,
logistics, warehousing, LTL consolidation, pool distribution, multi-stop
delivery, air freight and trucking and pharmaceutical sample delivery services
and (ii) HUB may own an aggregate of not more than 5% of the outstanding stock
of any publicly traded corporation without violating the provisions of this
§6(e). If the final judgment of a court of competent jurisdiction declares that
any term or provision of this §6(e) is invalid or unenforceable, the Parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration, or area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

(f)           Use of Name. Promptly after the Closing Date, Target, HUB and
their Affiliates shall refrain from using the trade name “HGDS” to avoid
confusion with Buyer and shall take all actions reasonably requested by Buyer to
enable Buyer to use such trade name. Notwithstanding the foregoing and for the
avoidance of doubt, Buyer shall not have any right to use, or otherwise have any
interest in, any trademark or trade name of Target, HUB and their Affiliates,
including “HUB”, “Hub Group”, “Hub Group Distribution Services” or any
derivatives thereof, other than such trademarks and trade names as are
specifically included in the Acquired Assets.

(g)          Collection of Accounts Receivable. From and after the Closing Date,
Buyer will use its commercially reasonable efforts to collect the accounts
receivable included in the Acquired Assets (the “Transferred Accounts
Receivable”) in a timely manner in accordance with their terms. Buyer shall not
write off any Transferred Accounts Receivable without first providing Target and
HUB with prior notice of its intention to do so and allowing Target and HUB a
reasonable opportunity to consult with Buyer regarding Buyer’s reasons for doing
so. Neither Target nor HUB will have any indemnification obligation to the
extent Buyer writes off or compromises any Transferred Accounts Receivable in
furtherance of a business relationship with the debtor. From and after the
Closing Date, Buyer and Target shall cooperate with respect to the collection of
the Transferred Accounts Receivable. Any payments received by Buyer after
Closing that are not designated by the debtor as allocable to a specific account
receivable shall be applied by Buyer to the oldest outstanding Transferred
Account Receivable owing from the party making such payment, so that all
Transferred Accounts Receivable owing from any party shall be paid in full
before any accounts receivable generated from sales or services after Closing by
Buyer shall be deemed to have been paid. Buyer shall assign to Target any
Transferred Accounts Receivable determined by Buyer to be uncollectible to the
extent Target or HUB

 

23

 



 

 

makes any indemnification payment to Buyer as a result of such Transferred
Accounts Receivable.

(h)          Allocation. The Parties shall allocate the Purchase Price (and all
other capitalizable costs) among the Acquired Assets for tax purposes in
accordance with an allocation schedule to be prepared and agreed to promptly
after final resolution of any Post-Closing Adjustment to the Purchase Price (the
“Allocation Schedule”), which shall be prepared in accordance with Exhibit D
attached hereto or as the Parties may otherwise agree. Thereafter, the Parties
shall make consistent use of the Allocation Schedule for all tax purposes and in
all filings, declarations, and reports with the Internal Revenue Service. In any
proceeding related to the determination of any tax, none of the Parties shall
contest or represent that such allocation is not a correct allocation.

 

§7.

Conditions to Obligation to Close.

(a)          Conditions to Buyer’s Obligation. Buyer’s obligation to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:

(i)           the representations and warranties set forth in §3 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by terms
such as “material” and “Material Adverse Effect,” in which case such
representations and warranties (as so qualified) shall be true and correct in
all respects at and as of the Closing Date;

(ii)          Target shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by terms such as “material” and “Material
Adverse Effect,” in which case Target shall have performed and complied with all
of such covenants (as so qualified) in all respects through the Closing;

(iii)        Target shall have procured all of the third party consents
specified in §7(a)(iii) of the Disclosure Schedule;

(iv)         no action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement,
(B) cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, or (C) affect adversely the right of Buyer to own the
Acquired Assets or to operate the former businesses of Target (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);

(v)          Target shall have delivered to Buyer a certificate to the effect
that each of the conditions specified above in §7(a)(i), (ii) and (iv) is
satisfied in all respects;

 

24

 

 



 

 

(vi)         the relevant parties shall have executed the Bill of Sale and
entered into the Assignment and Assumption Agreement in form and substance as
set forth in Exhibits A-1 through A-2 attached hereto and the same shall be in
full force and effect;

(vii)       all actions to be taken by Target in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
Buyer;

(viii)      Target shall have obtained and delivered to Buyer a written consent
for the assignment of each of the Leases, and, if requested by Buyer’s lender, a
waiver of landlord liens, collateral assignment of lease or leasehold mortgage
from the landlord or other party whose consent thereto is required under such
Lease (the “Lease Consents”), in form and substance satisfactory to Buyer and
Buyer’s lender;

(ix)         Target shall have obtained and delivered to Buyer an estoppel
certificate with respect to each of the Leases, dated no more than 5 days prior
to the Closing Date, from the other party to such Lease, in form and substance
satisfactory to Buyer (the “Estoppel Certificates”);

 

(x)

[intentionally left blank];

(xi)         no damage or destruction or other change has occurred with respect
to any of the Leased Real Property or any portion thereof that, individually or
in the aggregate, would materially impair the use or occupancy of the Leased
Real Property or the operation of Target’s business as currently conducted;

(xii)       Target shall have delivered to Buyer a copy of the articles of
organization for Target certified on or soon before the Closing Date by the
Secretary of State (or comparable officer) of the jurisdiction of formation;

(xiii)      Target shall have delivered to Buyer copies of the certificate of
good standing for Target issued on or soon before the Closing Date by the
Secretary of State (or comparable officer) of the jurisdiction of formation and
of each jurisdiction in which each Target is qualified to do business; and

(xiv)      Target shall have delivered to Buyer a certificate of the secretary
or an assistant secretary, dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, as to (i) no amendments to the articles of
organization of Target since the date specified in clause (xii) above; (ii) the
operating agreement of Target; and (iii) the resolutions of the managers of
Target authorizing the execution, delivery, and performance of this Agreement
and the transactions contemplated hereby.

Buyer may waive any condition specified in this §7(a) if it executes a writing
so stating at or prior to the Closing.

 

25

 

 



 

 

(b)          Conditions to Target’s Obligation. Target’s obligation to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(i)           the representations and warranties set forth in §4 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by terms
such as “material” and “Material Adverse Effect,” in which case such
representations and warranties (as so qualified) shall be true and correct in
all respects at and as of the Closing Date;

(ii)          the Buyer shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing, except to the
extent that such covenants are qualified by terms such as “material” and
“Material Adverse Effect,” in which case Buyer shall have performed and complied
with all of such covenants (as so qualified) in all respects through the
Closing;

(iii)        no action, suit, or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local, or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling, or charge would (A)
prevent consummation of any of the transactions contemplated by this Agreement
or (B) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect);

(iv)         Buyer shall have delivered to Target a certificate to the effect
that each of the conditions specified above in §7(b)(i)-(iii) is satisfied in
all respects;

(v)          the relevant parties shall have entered into the Assignment and
Assumption Agreement in form and substance as set forth in Exhibits A-1 through
A-2 attached hereto and the same shall be in full force and effect;

 

(vi)

Buyer shall have paid the Purchase Price in accordance with §2(c); and

(vii)       all actions to be taken by Buyer in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to
Target.

Target may waive any condition specified in this §7(b) if it executes a writing
so stating at or prior to the Closing.

 

§8.

Remedies for Breaches of This Agreement.

 

 

(a)

Survival of Representations and Warranties.

All of the representations and warranties of Target contained in §3(g)-(j) and
§3(l)-(y) of this Agreement shall survive the Closing and continue in full force
and effect until the one year anniversary of the Closing Date. All of the other
representations and warranties of Buyer and

 

26

 

 



 

Target contained in this Agreement (including the representations and warranties
of Target contained in §3(a)-(f) and §3(k) hereof) shall survive the Closing and
continue in full force and effect until 30 days following the expiration of any
applicable statutes of limitations (after giving effect to any extensions).

 

(b)

Indemnification Provisions for Buyer’s Benefit.

(i)          In the event Target or HUB breaches any of their representations,
warranties, and covenants contained in this Agreement, and provided that Buyer
makes a written claim for indemnification against Target or HUB pursuant to
§10(g) below within the survival period (if there is an applicable survival
period pursuant to §8(a) above), then Target and HUB shall jointly and severally
indemnify Buyer from and against the entirety of any Adverse Consequences Buyer
may suffer (including any Adverse Consequences Buyer may suffer after the end of
any applicable survival period) resulting from, arising out of, relating to, in
the nature of, or caused by the breach provided, however, that (A) neither
Target nor HUB shall have any obligation to indemnify Buyer from and against any
Adverse Consequences resulting from, arising out of, relating to, in the nature
of, or caused by the breach of any representation or warranty of Target and HUB
contained in §3(g)-(j) and §3(l)-(y) above until Buyer has suffered Adverse
Consequences by reason of all such breaches in excess of a $250,000 aggregate
deductible (after which point Target and HUB will be jointly and severally
obligated to indemnify Buyer from and against further such Adverse Consequences)
and (B) there will be an aggregate ceiling in the amount of the Purchase Price
(as finally determined pursuant to §2(i)) on the obligation of Target and HUB to
indemnify Buyer from and against Adverse Consequences resulting from, arising
out of, relating to, in the nature of, or caused by breaches of the
representations and warranties of Target and HUB contained in §3(g)-(j) and
§3(l)-(y) above.

(ii)        Target and HUB shall be jointly and severally obligated to indemnify
Buyer from and against the entirety of any Adverse Consequences Buyer may suffer
resulting from, arising out of, relating to, in the nature of, or caused by any
Liability of Target or HUB that is not an Assumed Liability (including any
Liability of Target or HUB that becomes a Liability of Buyer under any bulk
transfer law of any jurisdiction, under any common-law doctrine of de facto
merger or successor liability, under Environmental, Health, and Safety
Requirements, or otherwise by operation of law).

(iii)       Notwithstanding anything in this Agreement to the contrary, neither
HUB nor Target shall have any obligations under this Agreement or otherwise to
indemnify Buyer from or against any Adverse Consequences arising out of, or
relating to, any matter of which William J. McKenna or Kevin Kotche had
Knowledge as of the Closing.

 

(c)

Indemnification Provisions for Target’s Benefit.

(i)           In the event Buyer breaches any of its representations,
warranties, and covenants contained in this Agreement and, provided that Target
makes a written claim for indemnification against Buyer pursuant to §10(g) below
within the survival period (if there is an applicable survival period pursuant
to §8 above), then Buyer shall indemnify

 

27

 

 



 

Target from and against the entirety of any Adverse Consequences suffered
(including any Adverse Consequences suffered after the end of any applicable
survival period) resulting from, arising out of, relating to, in the nature of,
or caused by the breach.

(ii)        Buyer agrees to indemnify Target from and against the entirety of
any Adverse Consequences Target may suffer resulting from, arising out of,
relating to, in the nature of, or caused by any Assumed Liability and the
operation of the Acquired Assets from and after the Closing Date.

 

(d)

Matters Involving Third Parties.

(i)           If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) that may give rise to
a claim for indemnification against the other Party (the “Indemnifying Party”)
under this §8, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.

(ii)          Any Indemnifying Party will have the right to assume the defense
of a Third Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as (A) the Indemnifying Party notifies the Indemnified
Party in writing within 15 days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will assume such defense; (B)
such Third Party Claim involves only money damages and does not seek an
injunction or other equitable relief; and (C) the Indemnifying Party conducts
the defense of the Third Party Claim actively and diligently, in the reasonable
judgment of the Indemnified Party.

(iii)         So long as a Indemnifying Party is conducting the defense of the
Third Party Claim in accordance with §8(d)(ii) above, (A) the Indemnified Party
may retain separate co-counsel at its sole cost and expense and participate in
the defense of the Third Party Claim, (B) the Indemnified Party will not consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim without the prior written consent of the Indemnifying Party
(not to be withheld unreasonably), and (C) the Indemnifying Party will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of the Indemnified
Party (not to be withheld unreasonably), unless the judgment or proposed
settlement involves only the payment of money damages by one or more of the
Indemnifying Parties and does not impose an injunction or other equitable relief
upon the Indemnified Party.

(iv)         In the event none of the Indemnifying Parties assumes and conducts
the defense of the Third Party Claim in accordance with §8(d)(ii) above, (A) the
Indemnified Party may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to, the Third Party Claim in any
manner it reasonably may deem appropriate (and the Indemnified Party need not
consult with, or obtain any consent from, any Indemnifying Party in connection
therewith) and (B) the Indemnifying Parties will

 

28

 

 



 

remain responsible for any Adverse Consequences the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim to the fullest extent provided in this §8.

(e)          Determination of Adverse Consequences. Indemnification payments
under this §8 shall be paid by an Indemnifying Party net of any insurance
proceeds, if any, payable to the Indemnified Party as a result of the same
Adverse Consequences. The Indemnified Party shall exercise its reasonable best
efforts to obtain such proceeds from any insurance policies it may then have.
All indemnification payments under this §8 shall be deemed adjustments to the
Purchase Price.

(f)           Exclusive Remedy. Each of Buyer, Target and HUB acknowledges and
agrees that the foregoing indemnification provisions in this §8 shall be the
exclusive remedy of Buyer, Target and HUB with respect to the transactions
contemplated by this Agreement, except for their respective rights under §10(n).

 

§9.

[Intentionally Omitted.]

 

§10.

Miscellaneous.

 

(a)          Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
other Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly traded securities (in which case the
disclosing Party will use its reasonable best efforts to advise the other Party
prior to making the disclosure).

(b)          No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

(c)          Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement between the Parties and supersedes
any prior understandings, agreements, or representations by or between the
Parties, written or oral, to the extent they relate in any way to the subject
matter hereof.

(d)          Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties; provided, however, that Buyer may (i) assign any or all of
its rights and interests hereunder to one or more of its Affiliates and (ii)
designate one or more of its Affiliates to perform its obligations hereunder (in
any or all of which cases Buyer nonetheless shall remain responsible for the
performance of all of its obligations hereunder).

 

29

 

 



 

 

(e)          Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile), each of which shall be deemed an
original but all of which together will constitute one and the same instrument.

(f)           Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

(g)          Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given (i) when delivered
personally to the recipient, (ii) one business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), (iii) one
business day after being sent to the recipient by facsimile transmission or
electronic mail, or (iv) four business days after being mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid,
and addressed to the intended recipient as set forth below:

 

If to Target or HUB:

Copy to:

 

 

3050 Highland Parkway

3050 Highland Parkway

 

 

Suite 100

Suite 100

 

 

Downers Grove, IL 60515

Downers Grove, IL 60515

 

 

Facsimile: (630) 964-6475

Facsimile: (630) 964-6475

 

 

Attention: Thomas M. White

Attention: David C. Zeilstra

 

If to Buyer:

Copy to:

 

 

 

HGDS Acquisition LLC

Bell, Boyd & Lloyd LLC

 

 

2200 Western Court

70 West Madison Street

 

 

Suite 150

Suite 3300

 

 

Lisle, Illinois 60532

Chicago, Illinois 60602

 

 

Facsimile: (630) 324-3454

Facsimile: (312) 827-8036

 

 

Attention: William J. McKenna

Attention: Merrick D. Hatcher

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

(h)          Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Illinois without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Illinois.

(i)           Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each
of the Parties. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
valid unless the same shall be in writing and signed by the Party making such
waiver nor shall such waiver be deemed to extend to any prior or subsequent

 

30

 

 



 

default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent
default, misrepresentation, or breach of warranty or covenant.

(j)           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

(k)          Expenses. Each of Buyer, Target, and HUB will bear his, her, or its
own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby. Without
limiting the generality of the foregoing, all transfer, documentary, sales, use,
stamp, registration, and other such Taxes, and all conveyance fees, recording
charges and other fees and charges (including any penalties and interest)
incurred in connection with the consummation of the transactions contemplated by
this Agreement shall be paid by Target when due, and Target will, at its own
expense, file all necessary Tax Returns and other documentation with respect to
all such Taxes, fees and charges, and, if required by applicable law, the
Parties will, and will cause their Affiliates to, join in the execution of any
such Tax Returns and other documentation.

(l)           Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated there under, unless the context requires otherwise. The
word “including” shall mean including without limitation. Any disclosure on any
Disclosure Schedule shall be deemed to be disclosed on each other schedule
reasonably related thereto, whether or not an explicit cross-reference appears.

(m)         Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

(n)          Specific Performance. Each Party acknowledges and agrees that the
other Party would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise
breached, so that a Party shall be entitled to injunctive relief to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in addition to any other remedy to
which such Party may be entitled, at law or in equity. In particular, the
Parties acknowledge that the business of Target is unique and recognize and
affirm that in the event Target breaches this Agreement, money damages would be
inadequate and Buyer would have no adequate remedy at law, so that Buyer shall
have the right, in addition to any other rights and remedies existing in its
favor, to enforce its rights and the other Parties’ obligations hereunder not
only by action for damages but also by action for specific performance,
injunctive, and/or other equitable relief.

 

31

 

 



 

 

(o)          Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any of the courts of the State of Illinois, County of DuPage,
or, if it has or can acquire jurisdiction, in the United States District Court
for the Northern District of Illinois, in any action or proceeding arising out
of or relating to this Agreement and agrees that all claims in respect of the
action or proceeding may be heard and determined in any such court. Each Party
also agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on the other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in §10(g) above.
Nothing in this §10(o), however, shall affect the right of any Party to serve
legal process in any other manner permitted by law or in equity. Each Party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or in equity. EACH OF BUYER, TARGET, AND HUB HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR
TORT, AT LAW OR EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT.
EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP AND THAT THE OTHER PARTY HERETO HAS RELIED ON
THE WAIVER IN ENTERING INTO THIS AGREEMENT. EACH PARTY HERETO WARRANTS AND
REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO REVIEW THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

(p)          Tax Matters. Target acknowledges that for FICA and FUTA Tax
purposes, Buyer qualifies as a successor employer with respect to the Hired
Employees. In connection with the foregoing, Target and Buyer agree to follow
the "alternative procedures" set forth in Section 5 of Revenue Procedure
2004-53. Target and Buyer understand that Buyer shall assume Target's entire
obligation to furnish a Form W-2, Wage and Tax Statement, to the Hired
Employees. In addition to all records and files relating to the Hired Employees
that Target shall deliver to Buyer as of the Closing Date or as otherwise
required by this Agreement, Target shall timely provide Buyer with any and all
other information (and in such format and media) as Buyer shall reasonably
request to properly comply with the requirements in the preceding sentence,
which in no event shall be more than ten business days from the date of a
written request for such information.

 

(q)

[Intentionally Omitted.]

(r)          Bulk Transfer Laws. Buyer acknowledges that Target will not comply
with the provisions of any bulk transfer laws of any jurisdiction in connection
with the transactions contemplated by this Agreement and hereby waives
compliance with the requirements of: (a) all applicable state tax laws that may
require notification of state taxing authorities and related actions in respect
of bulk sales of assets outside of the ordinary course of business, and (b) any
bulk transfer laws (such as Article 6 of the Uniform Commercial Code as enacted
in any state) or similar legislation applicable to the transactions provided for
in this Agreement.

 

32

 

 



 

 

(s)          Limitation on Warranties. EXCEPT AS TO THOSE MATTERS EXPRESSLY
COVERED BY THE REPRESENTATIONS AND WARRANTIES IN SECTION 3, TARGET AND HUB
DISCLAIM ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, AND, EXCEPT AS TO THOSE MATTERS EXPRESSLY COVERED BY THE
REPRESENTATIONS AND WARRANTIES IN SECTION 3, BUYER ACKNOWLEDGES THAT BUYER WILL
BE ACQUIRING THE ACQUIRED ASSETS ON AN “AS IS, WHERE IS” BASIS. Buyer
acknowledges that neither Target nor HUB nor any other Person has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information that is not included in this Agreement or the
Disclosure Schedules, and neither Target nor HUB nor any other Person will have
or be subject to any liability to Buyer, any Affiliate thereof or any other
Person resulting from the distribution of any such information to, or use of any
such information by, Buyer, any Affiliate thereof or any of their agents,
consultants, accountants, counsel or other representatives. Without limitation
of the foregoing, to the extent that any memoranda or summaries prepared by
Target, HUB or by any of their advisors or representatives regarding the
Acquired Assets or the Assumed Liabilities are or have been provided to Buyer,
Buyer acknowledges and agrees that no representation or warranty is made to
Buyer or any Affiliate thereof or any other Person as to the completeness or
accuracy of such memoranda or summaries. Neither Target nor HUB makes any
representations or warranties with respect to any projections, forecasts or
forward-looking information provided to Buyer. There is no assurance that any
projected or forecasted results will be achieved.

 

*       ****

 

33

 

 



 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on as of the
date first above written.

 

HGDS ACQUISITION LLC

 

By:

/s/ William J. McKenna

 

Title:     President

 

HUB GROUP DISTRIBUTION SERVICES, LLC

 

By:

/s/ David P. Yeager

 

Title:    CEO

 

 

HUB GROUP, INC.

 

By:

/s/ David P. Yeager

 

Title:    Vice-Chairman & CEO

 

 

34

 

 

 

 